AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                            District
                                                      __________     of Nevada
                                                                 District of __________
          UNITED STATES OF AMERICA                                        Amended Judgment in a Criminal Case
                     v.                                                   (For Revocation of Probation or Supervised Release)
                                                                            *Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
               TEVIN JEROME GREER
                                                                          Case No. 2:13-cr-00345-JAD-GWF-1
                                                                          USM No. 48485-048
                                                                           Raquel Lazo, AFPD
                                                                                                      Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                         1-5 in #61 and 1A and 2 in #74 of the term of supervision.

 G was found in violation of condition(s) FRXQW V                                      after denial of guilt.
 The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                                  Violation Ended
1a, 1b (ECF No. 61)             Refrain From Unlawful Use of Controlled Substance                                   11/27/2018

2 (ECF No. 61)                    Be Truthful                                                                       02/06/2019
3 (ECF No. 61)                    Maintain Employment                                                               02/16/2019
4 (ECF No. 61)                    Report Law Enforcement Contact                                                    02/06/2019

        The defendant is sentenced as provided in pages 2 through             6        of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 ✔ The defendant has not violated condition(s) all remaining
 G                                                                           and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 0342                      05/06/2019 (date of original) 5/30/2019 (date of amended)
                                                                                                Date of Imposition of Judgment
 Defendant’s Year of Birth:           1991

 City and State of Defendant’s Residence:                                                              Signature of Judge
 In Custody
                                                                           JENNIFER A. DORSEY, U.S. DISTRICT JUDGE
                                                                                                    Name and Title of Judge
                                                                            5/30/2019
                                                                                                               Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                              Judgment—Page   2    of    6
DEFENDANT: TEVIN JEROME GREER
CASE NUMBER: 2:13-cr-00345-JAD-GWF-1

                                                      ADDITIONAL VIOLATIONS

                                                                                                  Violation
Violation Number               Nature of Violation                                                Concluded
5 (ECF No. 61)                 Report Change of Residence or Employment                           02/09/2018

1a (ECF No. 74)                Residential Reentry Center                                         04/11/2019

2 (ECf No. 74)                 Home Confinement with Location Monitoring                          04/19/2019
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   6
DEFENDANT: TEVIN JEROME GREER
CASE NUMBER: 2:13-cr-00345-JAD-GWF-1

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
5 MONTHS



     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The Court recommends that the defendant be designated to FCI Herlong.



     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.    on                                           .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245' (Rev. ) Judgment in a Criminal CaseIRU5HYRFDWLRQV
                   Sheet 3 — Supervised Release
                                                                                                  Judgment—Page         4       of           6
DEFENDANT: TEVIN JEROME GREER
CASE NUMBER: 2:13-cr-00345-JAD-GWF-1
                                                              SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                     31 MONTHS




and must comply with the following VWDQGDUGFRQGLWLRQVPDQGDWRU\FRQGLWLRQVDQGVSHFLDOconditions:

                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
12.       If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
13.       You must follow the instructions of the probation officer related to the conditions of supervision.
AO 245' (Rev. )   Judgment in a Criminal CaseIRU5HYRFDWLRQV
                       Sheet 3A — Supervised Release

DEFENDANT: TEVIN JEROME GREER                                                                  Judgment—Page     5        of         6
CASE180%(5 2:13-cr-00345-JAD-GWF-1

                                      MANDATORY CONDITIONS OF SUPERVISION
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
             G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.   <RXPXVWFRRSHUDWHLQWKHFROOHFWLRQRI'1$DVGLUHFWHGE\WKHSUREDWLRQRIILFHU




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                           Date
  AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 3D — Supervised Release
                                                                                          Judgment—Page   6     of      6
  DEFENDANT: TEVIN JEROME GREER
  CASE NUMBER: 2:13-cr-00345-JAD-GWF-1

                                             SPECIAL CONDITIONS OF SUPERVISION

1. Drug Testing – You must submit to substance abuse testing to determine if you have used a prohibited substance.
Testing shall not exceed 104 tests per year. You must pay the costs of the testing based on your ability to pay. You must
not attempt to obstruct or tamper with the testing methods.

2. No Gang Affiliation – You must not communicate, or otherwise interact, with any known gang members, without
first obtaining the permission of the probation officer.

3. No Contact – You must not communicate, or otherwise interact, with your mother, Norma Greer, and your brother,
Gerald “Ty” Greer, either directly or through someone else, without first obtaining the permission of the probation office.
4. Cognitive Behavioral Treatment – You must participate in a cognitive behavioral treatment program and follow the
rules and regulations of that program. The probation officer will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.). Such programs may include group sessions led by a counselor or
participation in a program administered by the probation office. You must pay the costs of the program based on your
ability to pay.
5. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as
defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of
release. You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.
